ICJ_124_TerritorialDispute_NIC_COL_2003-09-24_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE TERRITORIAL
AND MARITIME DISPUTE

(NICARAGUA v. COLOMBIA)

ORDER OF 24 SEPTEMBER 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND
TERRITORIAL ET MARITIME

(NICARAGUA c, COLOMBIE)

ORDONNANCE DU 24 SEPTEMBRE 2003

 
Official citation:

Territorial and Muritime Dispute { Nicaragua v. Colombia),
Order of 24 September 2003, 1. C.J. Reports 2003, p. 158

Mode officiel de citation:

Différend territorial et maritime (Nicaragua c. Colombie),
ordonnance du 24 septembre 2003, C.I.J. Recueil 2003, p. 158

 

Sales number
ISSN 0074-4441 N° de vente: 875

ISBN 92-1-070983-7

 

 

 
24 SEPTEMBER 2003

ORDER

TERRITORIAL AND MARITIME DISPUTE
(NICARAGUA +. COLOMBIA)

DIFFEREND TERRITORIAL ET MARITIME
(NICARAGUA c. COLOMBIE)

24 SEPTEMBRE 2003

ORDONNANCE
158

INTERNATIONAL COURT OF JUSTICE

2003 YEAR 2003
24 September
Genera! List
No. 124 24 September 2003

CASE CONCERNING THE TERRITORIAL
AND MARITIME DISPUTE

(NICARAGUA v. COLOMBIA)

ORDER

Present: President Sui; Vice-President RANIEVA; Judges KOROMA,
VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIJMANS,
REZEK, At-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA,
Simma, TOMKA; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31 and 79 of the Rules of Court,

Having regard to the Order of 26 February 2002, whereby the Court
fixed 28 April 2003 and 28 June 2004 as the time-limits for the filing,
respectively, of a Memorial by the Republic of Nicaragua and a Counter-
Memorial by the Republic of Colombia,

Having regard to the Memorial of Nicaragua, which was filed within
the time-limit thus fixed;

Whereas on 21 July 2003 the Republic of Colombia filed certain pre-
liminary objections to jurisdiction;

Whereas accordingly, by virtue of Article 79, paragraph 5, of the Rules
of Court, the proceedings on the merits are suspended and a time-limit

4
159 TERRITORIAL AND MARITIME DISPUTE (ORDER 24 IX 03)

has to be fixed for the presentation by the other Party of a written state-
ment of its observations and submissions on the preliminary objections;

Whereas, at a meeting between the President of the Court and the
Agents of the Parties held on 17 September 2003, Nicaragua stated that
it desired a period of four months, from the date of the Order to be
adopted, for the preparation of its written statement; and whereas Colom-
bia indicated its agreement to such a time-limit;

Taking account of the agreement of the Parties,

Fixes 26 January 2004 as the time-limit within which the Republic of
Nicaragua may present a written statement of its observations and sub-
missions on the preliminary objections made by the Republic of Colom-
bia; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-fourth day of September, two
thousand and three, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Nicaragua and the Government of the Republic of
Colombia, respectively.

(Signed) Sui Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
